Citation Nr: 1644017	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-00 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to August 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in October 2010.  The RO issued a statement of the case (SOC) in November 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in November 2012.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  The Veteran is service connected for post traumatic stress disorder, evaluated as 70 percent disabling.  

2.  The Veteran graduated from high school, has employment experience as a fork lift operator, and last worked in 2010.  

3.  A VA clinician expressed the view that for the Veteran to obtain employment it would need to be sedentary, loosely supervised and with minimal or no interaction with people.  

4.  Throughout the entire appeal period, the evidence is in relative equipoise as to whether the Veteran is unemployable due to the effect of his service-connected disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

As the Board's decision herein grants service connection for entitlement to a TDIU,  it constitutes a complete grant of the benefits sought on appeal, hence no further action is required to comply with the VCAA and the implementing regulations in regards to this issue. 

II. TDIU Legal Criteria 

TDIU is assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. 38 C.F.R. § 4.16(a).   For these purposes, disabilities of common etiology are considered a single disparity.  Id.

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a Veteran is entitled to a total disability rating based upon individual unemployability, the Veteran's nonservice-connected disabilities or advancing age may not be considered.  

III. Factual Background and Analysis

Service connection is in effect for posttraumatic stress disorder (PTSD), rated as 30 percent disabling since November 1, 1997, and 70 percent disabling from March 25, 2004. 

As such, the Veteran has met the percentage requirements for TDIU since March 25, 2004.  38 C.F.R. § 4.16(a).  

The central inquiry in determining whether a Veteran is entitled to TDIU is whether the service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

In June 2010, the Veteran indicated on the 21-4192, Request for employment information in connection with claim for disability benefits, that he last worked in January 2010, as a fork lift operator.  The Veteran reported he was laid off, and has not worked since.  

At the Veteran's July 2010 VA examination, he reported memory loss, and having difficulties when he worked as a forklift driver.  He reported avoiding crowds, and prefers to be by himself.  The examiner stated the Veteran has  PTSD, as well as comorbid disorders including a personality disorder and a pain disorder which also negatively impact his cognitive and psychosocial functioning, and contribute to his irritability and decreased concentration.  Commenting on the Veteran's ability to work, the examiner observed the Veteran would be able to work in a sedentary type employment environment, loosely supervised, requiring little or no interaction with the public.   

In June 2012, the Veteran again reported he was unable to hold a job.  In December 2012, the Veteran reported he did not feel well overall.  

In the present case, the Veteran, a forklift operator with a high school education, last worked in 2010.  He meets the schedular criteria for an award of TDIU benefits, and the medical opinion addressing his ability to work reflects that any successful employment would require accommodations (sedentary, loosely supervised, with no personal interaction) that do not appear realistic given the Veteran's limitations, and work history.  Since the evidence of record does not indicate the Veteran has a skill set that would enable him to work in the setting identified by the VA examiner, and with the resolution of reasonable doubt in the Veteran's favor, the Board concludes the criteria for an award of TDIU benefits are met.   


ORDER

Entitlement to TDIU is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


